Case 4:20-mj-00349-N/A-MSA Document1 Filed 04/24/20 Page 1of1

 

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court : DISTRICT of ARIZONA
United States of America DOCKET NO,
Vv.
Brandi Elain Welch DOB: 1981; United States MAGISTRA FES
Reno Esquer-Tacho DOB: 1997; United States : .

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi), 1324(a)(1 (AN) and 1324(a)(1)(B)@)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 23, 2020, in the District of Arizona, Brandi Elain Welch and Reno Esquer-Tacho, named herein
as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree with each
other and other persons, known and unknown, to transport certain illegal alien, namely Giovanni Pacheco-Espino and
Marcela Trejo-Cruz, and did so for the purpose of private financial gain; in violation of Title 8, United States Code,
Sections 1324({a)(1)(A); 1324(a)(1)(A)@v)(D and 1324(a))(B)(). 4

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about April 23, 2020, in the District of Arizona (Nearest city), an off duty United States Border Patrol Agent
'|(BPA) was driving behind a silver 2005 Nissan Altima on Herford Road. The BPA saw that the occupants threw a
bundle of camouflage clothing out of the window. Agents from the Brian Terry station responded to investigate. The
Altima stopped at a traffic signal and the agents activated the emergency equipment. The vehicle stopped and the
agents notice two Hispanic passengers in the back seat. The driver was identified as Brandi lain Welch and the front
seat passenger as Reno Esquer-Tacho, both U.S. Citizens, Esquer immediately said that they were attempting to
bring the rear passenger to the agents and added “they are sick.” The agents determined that the passengers were in
the U.S, illegally. .

 

 

Material witnesses Giovanni Pacheco-Espino and Marcela Trejo-Cruz said they had arranged to be smuggled into the
United States for money. Both said they crossed the border illegally. Trejo said they were guided to the pickup location
and were told to wait for a gray car. When the gray car arrived, there was a female driver and a male passenger. The
male passenger, later identified as Esquer, did all the talking and told them to get into the vehicle. Esquer also
instructed them to take off their camouflage clothing and throw it out the window. Pacheco said they were stopped by
BPA and Esquer instructed them to say they were sick to the BPA.

In a post-Miranda statement, Welch agreed to use her car and tide with Esquer. She said she was going to get paid
but did not know how much. Weleh said they drove to the pickup location and claimed she was having car trouble and
checked the radiator. Welch said that while she was checking the vehicle, two people came out of the brush and got
into her car.

In a post-Miranda statement, Esquer claimed that he was ordered by a subject to accompany Welch to Sierra Vista
where they received a call with instructions on where to go. They stopped to check the car and two subjects got in the
vehicle, they were stopped by BPA shortly after.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Giovanni Pacheco-Espino and Marcela Trejo-
Cruz,

Detention Requested SIGNATURE OF COMPLAINANT

 

 

 

Being duly sworn, I declare that the foregoing is RICARDO ISLAVA Digital signed by RICARDO ISLAVA
true and correct to the best of my, knowledge. ——e——
AUTHORIZED BY: AUSA JAAMi// VY OFFICIAL TITLE
(f BPA Ricardo H. Islava

 

Sworn by telephone _x

 

DEY DATE
April 24, 2020

 

 

 

 

 

 
